                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES E. SHERROD,                         )
                                          )
                    Plaintiff,            )                  8:19CV399
                                          )
             v.                           )
                                          )
NEBRASKA DEPARTMENT OF                    )              MEMORANDUM
CORRECTIONS, Mental Health,               )               AND ORDER
SCOTT FRAKES, and IHELP                   )
CLINICAL SEX OFFENDER                     )
REVIEW TEAM,                              )
                                          )
                    Defendants.           )
                                          )

        This matter is before the court on its own motion. On September 11, 2019, the
court advised Plaintiff to pay $400.00 in filing fees to the clerk’s office or submit a
request to proceed in forma pauperis (“IFP”) within 30 days. (Filing No. 5.) Plaintiff
filed a Motion for Leave to Proceed In Forma Pauperis (Filing No. 6) on September
18, 2019, as well as a Motion for Extension of Time (Filing No. 8) to pay the $400.00
filing fee. Upon further review, it appears that Plaintiff is not entitled to proceed IFP
in this matter without first showing a danger of imminent harm. As set forth in the
Prison Litigation Reform Act (“PLRA”), a prisoner cannot:

      bring a civil action . . . or proceeding [in forma pauperis] if the prisoner
      has, on 3 or more prior occasions, while incarcerated or detained in any
      facility, brought an action . . . in a court of the United States that was
      dismissed on the grounds that it is frivolous, malicious, or fails to state
      a claim upon which relief may be granted, unless the prisoner is under
      imminent danger of serious physical injury.

28 U.S.C. §1915(g).
       This court’s records reflect that, unless he is under imminent danger of serious
physical injury, Plaintiff is barred from proceeding IFP by 28 U.S.C. § 1915(g)
because Plaintiff has, on at least three prior occasions while incarcerated, brought
cases that were dismissed on the grounds that they were frivolous or failed to state a
claim upon which relief may be granted. See Sherrod v. State of Nebraska, et al., No.
4:02CV3129 (D. Neb. March 17, 2003), Filing No. 50 (dismissing amended complaint
for failure to state a claim upon which relief may be granted); Sherrod v. Kenney, et
al., No. 4:00CV3322 (D. Neb. March 26, 2001), Filing No. 9 (dismissing complaint
as frivolous); Sherrod v. Hopkins, et al., No. 4:92CV3178 (D. Neb. Aug. 10, 1992),
Filing No. 16 (dismissing complaint as frivolous).

      Accordingly, Plaintiff will be granted 30 days from the date of this
Memorandum and Order to show cause why this case should not be dismissed
pursuant to the provisions of 28 U.S.C. 1915(g), or to pay the full $400.00 filing and
administrative fees. In the absence of good cause shown, or the payment of the
necessary fees, this action will be dismissed.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Filing No.
6) shall remain pending in the event Plaintiff can show he should be allowed to
proceed in forma pauperis for the reason that he is under imminent danger of serious
physical injury.

       2.     Plaintiff has until October 25, 2019, to either show cause why he is
entitled to proceed in forma pauperis pursuant to 28 U.S.C. §1915(g) or to pay the full
$400.00 filing and administrative fees. In the absence of either action by Plaintiff, this
matter will be dismissed without further notice.




                                            2
      3.     Plaintiff’s Motion for Extension of Time (Filing No. 8) to pay the
$400.00 filing fee is granted in part as provided in paragraph (2) of this Memorandum
and Order and is otherwise denied.

        4.    The Clerk of Court is directed to set a pro se case management deadline
in this matter with the following text: October 25, 2019: Deadline for Plaintiff to show
cause or pay full filing fee.

      DATED this 25th day of September, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                           3
